ADVISORY ACTION
The amendment of December 17, 2021 has been entered.  Claims 1-12 are pending.

Election/Restrictions
The restriction requirement set forth on April 20, 2021 was withdrawn as set forth in the office action of November 15, 2021.  Therein, claims 10 and 11, previously withdrawn from consideration as a result of the restriction requirement, were rejoined and fully examined for patentability under 37 CFR 1.104.

Claim Interpretation
All interpretations of claim elements under 35 U.S.C. 112(f) were withdrawn as set forth in the office action of November 15, 2021. 

Claim Rejections - 35 USC § 112
All rejections under 35 U.S.C. 112(b) set forth previously were withdrawn as set forth in the office action of November 15, 2021.

Claim Objections
All claim objections set forth in the office action of November 15, 2021 have been overcome by way of the amendment of December 17, 2021.  



Double Patenting
The nonstatutory double patenting rejections remain as set forth in the office action of November 15, 2021.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Application No. 16/697,325.
Claim 10 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Application No. 16/697,325. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent Application No. 16/697,325.
Claims 2-9 are accordingly objected to as depending from rejected claim 1.
Claim 11 is accordingly objected to as depending from rejected claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Eric Hug/Primary Examiner, Art Unit 1748